DETAILED ACTION
1.    This is a Non-Final Office Action Correspondence in response to RCE for amendments/arguments filed for U.S. Application No. 17/180171 on September 22, 2022.


Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on November 05, 2020 has been entered.




				Response to Arguments
3.	Applicant’s arguments have been considered but are not persuasive. 

	On Pg. 11-12 of remarks in regards to 35 U.S.C. 101, relating to claim 1, Applicant argues “The currently amended independent claims include significantly more than any 
alleged abstract idea. The currently amended independent claims constitute an "ordered 
combination" that provide a specific, discrete implementation that provides significantly 
more than the abstract idea itself. To illustrate, the currently amended independent 
claims recite an ordered combination of features that are comparable to BASCOM Global Internet Services, Inc. v. AT&T Mobility LLC, 2016 WL 3514158, (Fed. Cir. June 27, 2016). In BASCOM, the Federal Circuit held that "an inventive concept can be found in the ordered combination of claim limitations that transform the abstract idea of filtering content into a particular, practical application of that abstract idea." Id. In particular, the currently amended independent claims are directed towards a specific, discrete implementation of generating contextually relevant electronic information cards”

	Examiner replies that the amended claims are considered an abstract idea. The amended claims amended portions that are considered generic computing purposes. MPEp 2105.05 discloses one example.  iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.  The identifier is seen as a method to identified and retrieve information stored in memory.


	On Pg. 13-14 of remarks in regards to 35 U.S.C. 103, relating to claim 1, Applicant argues the amended limitations.  

	Examiner replies that a new reference is presented below to teach the amended limitations.


Claim Rejections - 35 U.S.C. §101

4.	35 U.S.C. §101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-10 and 12-20 are rejected under 35 USC 101 as directed to an abstract idea without significantly more.
      With respect to independent claims, 1, 10 and 19, specifically claim 1, 10 and 19 recites "determining, at least one server, a pattern template defining a sequence of alphanumeric characters” and “determining the additional information based on the identifier”, “determining, by at least one server, at least one sample identifier for analysis”, “determining, by the at least one server, for a first portion of the sample identifier, a first character type and a first character length”, “determining, by the at least one server, for a second portion of the sample identifier, a second character type and a second character length, the first character type being different from the second character type”. These limitations could be reasonably and practically performed by the human mind, for instance based determining a match between input and predetermined pattern. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, “determining” in the context of this claim encompasses the user manually determining that there are characters in common with a stored template.
"determining, at least one server, a pattern template defining a sequence of alphanumeric characters” is seen as a human providing input text and the input text matches a piece of paper that already has the same text written on the paper.
and “determining the additional information based on the identifier”, is seen as a human mentally thinking about information related to a textual location to identify related content.
“determining, by at least one server, at least one sample identifier for analysis” is seen as a human providing input text and the input text matches a piece of paper that already has the same text written on the paper.
 “determining, by the at least one server, for a first portion of the sample identifier, a first character type and a first character length” is seen as a human providing input text. The letter of the text is seen as the character type.  The number of the same letter in a sequence is seen as the first character length. 
 “determining, by the at least one server, for a second portion of the sample identifier, a second character type and a second character length is seen as a human providing input text. The number of the text is seen as the character type.  The frequency of the same letter in a sequence is seen as the first character length.
the first character type being different from the second character type” is seen as a human providing input text with a letters and numbers.

Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “providing, to a client device, the pattern template; receiving, from the client device, an identifier, the identifier being an instance of the pattern template, along with a request for additional information associated with the identifier”, “receiving, from the client device, an identifier automatically detected in a user interface of the client device based on the pattern template, an identifier, the identifier being an instance of the pattern template, along with a request for additional information associated with the identifier”, and “and providing, to the client device, the additional information associated with the identifier, the additional information being incorporated into an information card associated with the identifier, at the client device”, “designating, by the at least one server, a pattern template as at least the first character type, the first character length, the second character type, and the second character length” . At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Independent claims, 1, 9 and Claim 16 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims, 1, 10 and 19 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


 With respect to dependent claims, 3, 12 and 17, specifically claim 3, 12 and 17 recites "determining, at least one server, a pattern template defining a sequence of alphanumeric characters” and “determining the additional information based on the identifier”, “determining at least one sample identifier for analysis”. These limitations could be reasonably and practically performed by the human mind, for instance based determining a match between input and predetermined pattern. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, “determining” in the context of this claim encompasses the user manually determining that there are characters in common with a stored template.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “providing, to a client device, the pattern template; receiving, from the client device, an identifier, the identifier being an instance of the pattern template, along with a request for additional information associated with the identifier”, “receiving, from the client device, an identifier, the identifier being an instance of the pattern template, along with a request for additional information associated with the identifier”, and “and providing, to the client device, the additional information associated with the identifier, the additional information being incorporated into an information card associated with the identifier, at the client device” . At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 3, 12 and 17 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims, 3, 12 and 17 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


With respect to dependent claims, 4 and 13, specifically claims, 4 and 13 recites "determining, at least one server, a pattern template defining a sequence of alphanumeric characters” and “determining the additional information based on the identifier”. These limitations could be reasonably and practically performed by the human mind, for instance based determining a match between input and predetermined pattern. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, “determining” in the context of this claim encompasses the user manually determining that there are characters in common with a stored template.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “providing, to a client device, the pattern template; receiving, from the client device, an identifier, the identifier being an instance of the pattern template, along with a request for additional information associated with the identifier”, “receiving, from the client device, an identifier, the identifier being an instance of the pattern template, along with a request for additional information associated with the identifier”, and “and providing, to the client device, the additional information associated with the identifier, the additional information being incorporated into an information card associated with the identifier, at the client device” . At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 4 and 13 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims, 4 and 13 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 



With respect to dependent claims, 5 and 14, specifically claims, 5 and 14 recites "determining, at least one server, a pattern template defining a sequence of alphanumeric characters” and “determining the additional information based on the identifier”.. These limitations could be reasonably and practically performed by the human mind, for instance based determining a match between input and predetermined pattern. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, “determining” in the context of this claim encompasses the user manually determining that there are characters in common with a stored template.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “providing, to a client device, the pattern template; receiving, from the client device, an identifier, the identifier being an instance of the pattern template, along with a request for additional information associated with the identifier”, “receiving, from the client device, an identifier, the identifier being an instance of the pattern template, along with a request for additional information associated with the identifier”, and “and providing, to the client device, the additional information associated with the identifier, the additional information being incorporated into an information card associated with the identifier, at the client device” . At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 5 and 14 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims, 5 and 14 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 



With respect to dependent claims, 6 and 15, specifically claims, 6 and 15 recites "determining, at least one server, a pattern template defining a sequence of alphanumeric characters” and “determining the additional information based on the identifier”, “wherein the client device does not request additional data from the server until a match of the pattern template is found”. These limitations could be reasonably and practically performed by the human mind, for instance based determining a match between input and predetermined pattern. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, “determining” in the context of this claim encompasses the user manually determining that there are characters in common with a stored template.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “providing, to a client device, the pattern template; receiving, from the client device, an identifier, the identifier being an instance of the pattern template, along with a request for additional information associated with the identifier”, “receiving, from the client device, an identifier, the identifier being an instance of the pattern template, along with a request for additional information associated with the identifier”, and “and providing, to the client device, the additional information associated with the identifier, the additional information being incorporated into an information card associated with the identifier, at the client device” . At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 6 and 15 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims, 6 and 15 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 



With respect to dependent claims, 7 and 16, specifically claims, 7 and 16 recites "determining, at least one server, a pattern template defining a sequence of alphanumeric characters” and “determining the additional information based on the identifier”, “wherein the client device does not request additional data from the server until a match of the pattern template is found”. These limitations could be reasonably and practically performed by the human mind, for instance based determining a match between input and predetermined pattern. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, “determining” in the context of this claim encompasses the user manually determining that there are characters in common with a stored template.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “providing, to a client device, the pattern template; receiving, from the client device, an identifier, the identifier being an instance of the pattern template, along with a request for additional information associated with the identifier”, “receiving, from the client device, an identifier, the identifier being an instance of the pattern template, along with a request for additional information associated with the identifier”, and “and providing, to the client device, the additional information associated with the identifier, the additional information being incorporated into an information card associated with the identifier, at the client device” . At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 7 and 16 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims, 7 and 16 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 



With respect to dependent claims, 8 and 17, specifically claims, 8 and 17 recites "determining, at least one server, a pattern template defining a sequence of alphanumeric characters” and “determining the additional information based on the identifier”, “receiving a user designation of the pattern template”. These limitations could be reasonably and practically performed by the human mind, for instance based determining a match between input and predetermined pattern. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, “determining” in the context of this claim encompasses the user manually determining that there are characters in common with a stored template.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “providing, to a client device, the pattern template; receiving, from the client device, an identifier, the identifier being an instance of the pattern template, along with a request for additional information associated with the identifier”, “receiving, from the client device, an identifier, the identifier being an instance of the pattern template, along with a request for additional information associated with the identifier”, and “and providing, to the client device, the additional information associated with the identifier, the additional information being incorporated into an information card associated with the identifier, at the client device” . At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 8 and 17 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims, 8 and 17 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 



With respect to dependent claims, 9 and 18, specifically claims, 9 and 18 recites "determining, at least one server, a pattern template defining a sequence of alphanumeric characters” and “determining the additional information based on the identifier”, “receiving plurality of identifiers, the plurality of identifiers associated with a display on a graphical user interface”,  “providing, to the client device, a plurality of pieces of additional information, each piece of additional information being associated with one of the plurality of identifiers, each of the pieces of additional information being incorporated into an information card displayable on the client device”. These limitations could be reasonably and practically performed by the human mind, for instance based determining a match between input and predetermined pattern. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, “determining” in the context of this claim encompasses the user manually determining that there are characters in common with a stored template.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “providing, to a client device, the pattern template; receiving, from the client device, an identifier, the identifier being an instance of the pattern template, along with a request for additional information associated with the identifier”, “receiving, from the client device, an identifier, the identifier being an instance of the pattern template, along with a request for additional information associated with the identifier”, and “and providing, to the client device, the additional information associated with the identifier, the additional information being incorporated into an information card associated with the identifier, at the client device” . At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 9 and 18 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims, 9 and 18 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 



Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim(s) 1, 3-10 and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. U.S. Patent Application Publication No. 2018/0060302 (herein as ‘Liang’) and further in view of Eisen et al. U.S. Patent No. 10, 848, 482 (herein as ‘Eisen’) and Peterson et al. U.S. Patent No. 11,501,016 (herein as ‘Peterson’).


As to claim 1 Liang teaches a method for generating contextually relevant electronic information cards, comprising: 
determining, at least one server, a pattern template defining a sequence of alphanumeric characters (Par. 0023 Liang discloses pattern classes that are used to match text segments.  The text segments are the alphanumeric characters. The pattern classes are pattern templates);
Liang does not teach but Eisen teaches determining, by at least one server, at least one sample identifier for analysis (Col. 3 Lines 26-29 Eisen discloses the password is provided and analyzed to ensure the password meets the rules. Col. 4 Lines 45 Liang discloses a server to process the system request);
determining, by the at least one server, for a first portion of the sample identifier, a first character type and a first character length (Col. 3 Lines 30-33 Eisen discloses the password contains upper case letters.  Letters are seen as the first character type. Eisen discloses no characters may be sequentially repeated within the password.  The no characters may be sequentially repeated means there cannot be more than 1 of the same character in a sequence. This means that each character has a length of 1. And therefore no characters may be sequentially repeated is seen as 1 which is seen as the first character length);
determining, by the at least one server, for a second portion of the sample identifier, a second character type and a second character length (Col. 3 Lines 30-33 Eisen discloses the password contains numerical digits.  Numerical digits are seen as the second character type. Eisen discloses no characters may be sequentially repeated within the password.  The “no characters may be sequentially repeated” means there cannot be more than 1 of the same character in a sequence. This means that each character has a length of 1. And therefore no characters may be sequentially repeated is seen as 1 which is seen as the second character length);
the first character type being different from the second character type (Col. 3 Lines 30-33 Eisen discloses letters and numerical digital. The letters are seen different from numerical digital);
designating, by the at least one server, a pattern template comprising at least the first character type, the first character length, the second character type, and the second character length (Col. 3 Lines 27-30 Eisen discloses the password that match the rules are stored.  The stored passwords are the pattern template.  The stored password must contain a letter, numerical digit and no character be sequentially repeated);
Liang and Eisen are analogous art because they are in the same field of endeavor, text string analysis. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the text analysis of Liang to include the character matching of Eisen, to allow text to match a pattern. The suggestion/motivation to combine is that it would be obvious to try in order to help a user to recall a predefined sentence (Col. 4 Lines 11-15 Eisen).
Liang teaches providing, to a client device, the pattern template (Par. 0102 Liang discloses a user/expert can assign text to the classes of the ontology. The ontology is stored in the knowledge base);
Liang does not teach but Peterson teaches defining a sequence of alphanumeric characters comprising at least the first character type, the first character length, the second characters type, and the second character length (Col. 11 Lines 7-22 Peterson discloses the pattern having a pattern that includes an upper-case letter and lower-case letter, a number and no repeated characters.  No repeating characters is a sequence. The first character type is seen as the upper-case letter, the first character length is seen as 1, the second character type is seen as a number, the second character length is seen as 1);
receiving, from the client device, an identifier automatically detected in a user interface of the client device based on the pattern template, the identifier being an instance of the pattern template comprising at least the first character type, the first character length, the second characters type, and the second character length, along with a request for additional information associated with the identifier (Col. 6 Lines 32-42 Peterson discloses identifying text, identifying pattern and asking user for confirmation to store the potential pattern. The system analyzes the potential pattern to determine whether the potential patterns matches the rules);
Liang and Peterson are analogous art because they are in the same field of endeavor, text string analysis. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the text analysis of Liang to include the character matching of Peterson, to allow text to match a pattern. The suggestion/motivation to combine is that it would be obvious to try in order to store a copied password into the correct location (Col. 1 Lines 10-20 Peterson).
Liang teaches determining the additional information based on the identifier (Par. 0132 Liang discloses making updates to the classifications within the knowledge base);
and providing, to the client device, the additional information associated with the identifier, the additional information being incorporated into an information card associated with the identifier, at the client device (Par. 0132 Liang discloses making updates to the classifications within the knowledge base.  Par. 0133 and Par. 0135 Liang discloses providing attributes that assist in assigning text with a particular pattern class. The mapping of the attributes associated with text to the particular class is seen as the identifier associated with additional information).


As to claim 3 Liang in combination with Eisen and Peterson teaches each and every limitation of claim 1. 
In addition Liang teaches further comprising: receiving, from the client device, a modification of the pattern template (Par. 0132 Liang discloses making updates to the classifications within the knowledge base).

As to claim 4 Liang in combination with Eisen and Peterson teaches each and every limitation of claim 1. 
In addition Liang teaches wherein determining a pattern template further comprises: 
receiving a plurality of sample identifiers for analysis; determining a first portion of the pattern template by: 
determining a first character type and first character length, the first character type being common to a first portion of all of the plurality of sample identifiers, the first character length being common to the first portion of all of the plurality of sample identifiers (Par. 0143 Liang discloses the words are matched to a predetermined grammar pattern.  The predetermined pattern is seen as the first character length. The match is seen as the text being common to the sample grammar patterns);
determining a second portion of the pattern template by: determining a second character type and second character length, the second character type being common to a second portion of all of the plurality of sample identifiers, the second character length being common to the second portion of all of the plurality of sample identifiers, the first character type being different from the second character type  (Par. 0143 Liang discloses the words are matched to a predetermined grammar pattern.  The predetermined pattern is seen as the first character length. The match is seen as the text being common to the sample grammar patterns);
and designating the pattern template as at least the first character type, the first character length, the second character type, and the second character length (Par. 0143 Liang discloses mapping the text to the classes once a match is identified).

As to claim 5 Liang in combination with Eisen and Peterson teaches each and every limitation of claim 1. 
In addition Liang teaches wherein the pattern template defines an ordering of letters, numbers, and/or special characters of that comprises any matching identifier (Par. 0172 Liang discloses a dependency tree where characters depend upon other characters. The dependence of characters is seen as an order).

As to claim 6 Liang in combination with Eisen and Peterson teaches each and every limitation of claim 1. 
In addition Liang teaches wherein the client device does not request additional data from the server until a match of the pattern template is found (Par. 0133 Liang discloses providing a level of confidence for a text and a class.  Once this confidence is provided additional information is provided to assist the expert with assigning the text a class).

As to claim 7 Liang in combination with Eisen and Peterson teaches each and every limitation of claim 1. 
In addition Liang teaches wherein determining the additional information based on the identifier further comprises: in response to failing to find a match to the identifier, providing a message to the client device that no match has been found (Par. 0133 Liang discloses providing a level of confidence for a text and a class.  Once this confidence is provided additional information is provided to assist the expert with assigning the text a class).

As to claim 8 Liang in combination with Eisen and Peterson teaches each and every limitation of claim 1. 
In addition Liang teaches wherein determining a pattern template further comprises: receiving a user designation of the pattern template (Par. 0133 Liang discloses providing a level of confidence for a text and a class.  Once this confidence is provided additional information is provided to assist the expert with assigning the text a class).

As to claim 9 Liang in combination with Eisen and Peterson teaches each and every limitation of claim 1. 
In addition Liang teaches further comprising: receiving plurality of identifiers, the plurality of identifiers associated with a display on a graphical user interface (Par. 0133 Liang discloses providing a level of confidence for a text and a class.  Once this confidence is provided additional information is provided to assist the expert with assigning the text a class. The user is able to access the class using an user interface).
and providing, to the client device, a plurality of pieces of additional information, each piece of additional information being associated with one of the plurality of identifiers, each of the pieces of additional information being incorporated into an information card displayable on the client device (Par. 0132 Liang discloses making updates to the classifications within the knowledge base.  Par. 0133 and Par. 0135 Liang discloses providing attributes that assist in assigning text with a particular pattern class. The mapping of the attributes associated with text to the particular class is seen as the identifier associated with additional information).

As to claim 10 Liang teaches a system for generating contextually relevant electronic information cards comprising: 
one or more processors (Par. 0170 Liang); 
and one or more machine-readable media storing software including instructions that, when executed by the one or more processors, (Par. 0170 Liang discloses a memory); cause the system to perform operations comprising: 
Liang does not teach but Eisen teaches determining at least one sample identifier for analysis (Col. 3 Lines 26-29 Eisen discloses the password is provided and analyzed to ensure the password meets the rules);
determining for a first portion of the sample identifier, a first character type and a first character length (Col. 3 Lines 30-33 Eisen discloses the password contains upper case letters.  Letters are seen as the first character type. Eisen discloses no characters may be sequentially repeated within the password.  The no characters may be sequentially repeated means there cannot be more than 1 of the same character in a sequence. This means that each character has a length of 1. And therefore no characters may be sequentially repeated is seen as 1 which is seen as the first character length);
determining for a second portion of the sample identifier, a second character type and a second character length (Col. 3 Lines 30-33 Eisen discloses the password contains numerical digits.  Numerical digits are seen as the second character type. Eisen discloses no characters may be sequentially repeated within the password.  The “no characters may be sequentially repeated” means there cannot be more than 1 of the same character in a sequence. This means that each character has a length of 1. And therefore no characters may be sequentially repeated is seen as 1 which is seen as the second character length);
the first character type being different from the second character type (Col. 3 Lines 30-33 Eisen discloses letters and numerical digital. The letters are seen different from numerical digital);
designating a pattern template comprising at least the first character type, the first character length, the second character type, and the second character length (Col. 3 Lines 27-30 Eisen discloses the password that match the rules are stored.  The stored passwords are the pattern template.  The stored password must contain a letter, numerical digit and no character be sequentially repeated);
Liang and Eisen are analogous art because they are in the same field of endeavor, text string analysis. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the text analysis of Liang to include the character matching of Eisen, to allow text to match a pattern. The suggestion/motivation to combine is that it would be obvious to try in order to help a user to recall a predefined sentence (Col. 4 Lines 11-15 Eisen).
Liang teaches providing, to a client device, the pattern template (Par. 0102 Liang discloses a user/expert can assign text to the classes of the ontology. The ontology is stored in the knowledge base); 
Liang does not teach but Peterson teaches defining a sequence of alphanumeric characters comprising at least the first character type, the first character length, the second characters type, and the second character length (Col. 11 Lines 7-22 Peterson discloses the pattern having a pattern that includes an upper-case letter and lower case letter, a number and no repeated characters.  No repeating characters is a sequence. The first character type is seen as the upper-case letter, the first character length is seen as 1, the second character type is seen as a number, the second character length is seen as 1);
receiving, from the client device, an identifier automatically detected in a user interface of the client device based on the pattern template, the identifier being an instance of the pattern template comprising at least the first character type, the first character length, the second character type, and the second character length along with a request for additional information associated with the identifier (Col. 6 Lines 32-42 Peterson discloses identifying text, identifying pattern and asking user for confirmation to store the potential pattern. The system analyzes the potential pattern to determine whether the potential patterns matches the rules);
Liang and Peterson are analogous art because they are in the same field of endeavor, text string analysis. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the text analysis of Liang to include the character matching of Peterson, to allow text to match a pattern. The suggestion/motivation to combine is that it would be obvious to try in order to store a copied password into the correct location (Col. 1 Lines 10-20 Peterson).
Liang teaches determining the additional information based on the identifier (Par. 0132 Liang discloses making updates to the classifications within the knowledge base); 
and providing, to the client device, the additional information associated with the identifier, the additional information being incorporated into an information card associated with the identifier, at the client device (Par. 0132 Liang discloses making updates to the classifications within the knowledge base.  Par. 0133 and Par. 0135 Liang discloses providing attributes that assist in assigning text with a particular pattern class. The mapping of the attributes associated with text to the particular class is seen as the identifier associated with additional information).

As to claim 12 Liang in combination with Eisen and Peterson teaches each and every limitation of claim 10. 
In addition Liang teaches the operations further comprising: receiving, from the client device, a modification of the pattern template (Par. 0132 Liang discloses making updates to the classifications within the knowledge base).

As to claim 13 Liang in combination with Eisen and Peterson teaches each and every limitation of claim 10. 
In addition Liang teaches wherein determining a pattern template further comprises: receiving a plurality of sample identifiers for analysis; determining a first portion of the pattern template by: 
determining a first character type and first character length, the first character type being common to a first portion of all of the plurality of sample identifiers, the first character length being common to the first portion of all of the plurality of sample identifiers (Par. 0143 Liang discloses the words are matched to a predetermined grammar pattern.  The predetermined pattern is seen as the first character length. The match is seen as the text being common to the sample grammar patterns); 
determining a second portion of the pattern template by: determining a second character type and second character length, the second character type being common to a second portion of all of the plurality of sample identifiers, the second character length being common to the second portion of all of the plurality of sample identifiers, the first character type being different from the second character type (Par. 0143 Liang discloses the words are matched to a predetermined grammar pattern.  The predetermined pattern is seen as the first character length. The match is seen as the text being common to the sample grammar patterns);
and designating the pattern template as at least the first character type, the first character length, the second character type, and the second character length (Par. 0143 Liang discloses mapping the text to the classes once a match is identified).

As to claim 14 Liang in combination with Eisen and Peterson teaches each and every limitation of claim 10. 
In addition Liang teaches wherein the pattern template defines an ordering of letters, numbers, and/or special characters of that comprises any matching identifier (Par. 0172 Liang discloses a dependency tree where characters depend upon other characters. The dependence of characters is seen as an order).

As to claim 15 Liang in combination with Eisen and Peterson teaches each and every limitation of claim 10. 
In addition Liang teaches wherein the client device does not request additional data from the system until a match of the pattern template is found (Par. 0133 Liang discloses providing a level of confidence for a text and a class.  Once this confidence is provided additional information is provided to assist the expert with assigning the text a class).

As to claim 16 Liang in combination with Eisen and Peterson teaches each and every limitation of claim 10. 
In addition Liang teaches wherein determining the additional information based on the identifier further comprises: in response to failing to find a match to the identifier, providing a message to the client device that no match has been found (Par. 0133 Liang discloses providing a level of confidence for a text and a class.  Once this confidence is provided additional information is provided to assist the expert with assigning the text a class).

As to claim 17 Liang in combination with Eisen and Peterson teaches each and every limitation of claim 10. 
In addition Liang teaches wherein determining a pattern template further comprises: receiving a user designation of the pattern template (Par. 0133 Liang discloses providing a level of confidence for a text and a class.  Once this confidence is provided additional information is provided to assist the expert with assigning the text a class).

As to claim 18 Liang in combination with Eisen and Peterson teaches each and every limitation of claim 10. 
In addition Liang teaches the operations further comprising: receiving plurality of identifiers, the plurality of identifiers associated with a display on a graphical user interface (Par. 0133 Liang discloses providing a level of confidence for a text and a class.  Once this confidence is provided additional information is provided to assist the expert with assigning the text a class. The user is able to access the class using an user interface);
and providing, to the client device, a plurality of pieces of additional information, each piece of additional information being associated with one of the plurality of identifiers, each of the pieces of additional information being incorporated into an information card displayable on the client device (Par. 0132 Liang discloses making updates to the classifications within the knowledge base.  Par. 0133 and Par. 0135 Liang discloses providing attributes that assist in assigning text with a particular pattern class. The mapping of the attributes associated with text to the particular class is seen as the identifier associated with additional information).

As to claim 19 Liang teaches one or more non-transitory computer-readable media storing instructions that, when executed by one or more processors, cause a performance of operations for generating contextually relevant electronic information cards, the operations comprising: 
Liang does not teach but Eisen teaches determining, by at least one server, at least one sample identifier for analysis (Col. 3 Lines 26-29 Eisen discloses the password is provided and analyzed to ensure the password meets the rules);
determining, by the at least one server, for a first portion of the sample identifier, a first character type and a first character length (Col. 3 Lines 30-33 Eisen discloses the password contains upper case letters.  Letters are seen as the first character type. Eisen discloses no characters may be sequentially repeated within the password.  The no characters may be sequentially repeated means there cannot be more than 1 of the same character in a sequence. This means that each character has a length of 1. And therefore no characters may be sequentially repeated is seen as 1 which is seen as the first character length);
determining, by the at least one server, for a second portion of the sample identifier, a second character type and a second character length (Col. 3 Lines 30-33 Eisen discloses the password contains numerical digits.  Numerical digits are seen as the second character type. Eisen discloses no characters may be sequentially repeated within the password.  The “no characters may be sequentially repeated” means there cannot be more than 1 of the same character in a sequence. This means that each character has a length of 1. And therefore no characters may be sequentially repeated is seen as 1 which is seen as the second character length);
the first character type being different from the second character type (Col. 3 Lines 30-33 Eisen discloses letters and numerical digital. The letters are seen different from numerical digital);
designating, by the at least one server, a pattern template as at least the first character type, the first character length, the second character type, and the second character length (Col. 3 Lines 27-30 Eisen discloses the password that match the rules are stored.  The stored passwords are the pattern template.  The stored password must contain a letter, numerical digit and no character be sequentially repeated);
Liang and Eisen are analogous art because they are in the same field of endeavor, text string analysis. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the text analysis of Liang to include the character matching of Eisen, to allow text to match a pattern. The suggestion/motivation to combine is that it would be obvious to try in order to help a user to recall a predefined sentence (Col. 4 Lines 11-15 Eisen).
providing, to a client device, the pattern template (Par. 0102 Liang discloses a user/expert can assign text to the classes of the ontology. The ontology is stored in the knowledge base); 
Liang does not teach but Peterson teaches defining a sequence of alphanumeric characters comprising at least the first character type, the first character length, the second characters type, and the second character length (Col. 11 Lines 7-22 Peterson discloses the pattern having a pattern that includes an upper case letter and lower case letter, a number and no repeated characters.  No repeating characters is a sequence. The first character type is seen as the upper case letter, the first character length is seen as 1, the second character type is seen as a number, the second character length is seen as 1);
receiving, from the client device, an identifier automatically detected in a user interface of the client device based on the pattern template, the identifier being an instance of the pattern template comprising at least the first character type, the first character length, the second characters type, and the second character length, along with a request for additional information associated with the identifier (Col. 6 Lines 32-42 Peterson discloses identifying text, identifying pattern and asking user for confirmation to store the potential pattern. The system analyzes the potential pattern to determine whether the potential patterns matches the rules);
Liang and Peterson are analogous art because they are in the same field of endeavor, text string analysis. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the text analysis of Liang to include the character matching of Peterson, to allow text to match a pattern. The suggestion/motivation to combine is that it would be obvious to try in order to store a copied password into the correct location (Col. 1 Lines 10-20 Peterson);
Liang teaches determining the additional information based on the identifier (Par. 0132 Liang discloses making updates to the classifications within the knowledge base); 
and providing, to the client device, the additional information associated with the identifier, the additional information being incorporated into an information card associated with the identifier, at the client device (Par. 0132 Liang discloses making updates to the classifications within the knowledge base.  Par. 0133 and Par. 0135 Liang discloses providing attributes that assist in assigning text with a particular pattern class. The mapping of the attributes associated with text to the particular class is seen as the identifier associated with additional information).


Conclusion
	
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE A MINCEY whose telephone number is (571)270-5010. The examiner can normally be reached 8am EST until 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.A.M/  November 29, 2022Examiner, Art Unit 2159                                                                                                                                                                                                        
/AMRESH SINGH/Primary Examiner, Art Unit 2159